

116 S167 IS: Eastern Legacy Extension Act
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 167IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Young introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Trails System Act to extend the Lewis and Clark National Historic Trail, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Eastern Legacy Extension Act. 2.Extension of Lewis and Clark National Historic Trail (a)ExtensionSection 5(a)(6) of the National Trails System Act (16 U.S.C. 1244(a)(6)) is amended, in the first sentence—
 (1)by striking three thousand seven hundred and inserting 4,900; (2)by striking Wood River, Illinois, and inserting the Ohio River in Pittsburgh, Pennsylvania,; and
 (3)by striking maps identified as, Vicinity Map, Lewis and Clark Trail study report dated April 1977 and inserting the map entitled Lewis and Clark National Historic Trail Authorized Trail Including Proposed Eastern Legacy Extension, dated April 2018, and numbered 648/143721.
 (b)Effective DateThe amendments made by subsection (a) take effect on the date that is 60 days after the date of enactment of this Act.